Citation Nr: 0305247	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  99-25 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel







INTRODUCTION

The veteran served on active duty from October 1970 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied the veteran's claim for 
service connection for PTSD.  The veteran filed a timely 
appeal to this adverse determination.

The Board recently undertook additional development on the 
veteran's service connection pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)), which has been accomplished to the 
extent possible.  The veteran's claim is now ready for 
appellate adjudication.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.

2.  The veteran has been diagnosed with PTSD, which has been 
linked by a medical professional to the veteran's claimed 
inservice stressor.

3.  The veteran did not engage in combat with the enemy.

4.  The veteran's claims file contains credible supporting 
evidence that the veteran's claimed inservice stressor 
actually occurred.





CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.304, 3.304(f) (2002); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that on November 9, 
2000, during the pendency of this appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation eliminated the well-
grounded claim requirement, expanded the duty of VA to notify 
the appellant and the representative, and enhanced its duty 
to assist an appellant in developing the information and 
evidence necessary to substantiate a claim.  See generally 
VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  It appears that VA has generally complied 
with these requirements in this case.  In light of the 
Board's decision, however, which constitutes a full grant of 
benefit sought by the veteran, the Board finds that a full 
and detailed analysis of VA's compliance with these new 
requirements is unnecessary, and the veteran could derive no 
potential benefit from any additional development or notice.

Similarly, the Board observes that in January 2003 the 
Board's received new evidence in this case consisting of a 
statement from the Des Moines, Iowa VA Medical Center (VAMC) 
that there were no records of the veteran having been treated 
at any VAMCs in either Iowa or Nebraska, and from the U.S. 
Social Security Administration (SSA) indicating that the 
veteran was not receiving any benefits from SSA.  The veteran 
has not yet been provided a copy of this new evidence or been 
allowed the applicable time to respond to this evidence, to 
include allowing him an opportunity to provide copies of any 
of this evidence he may have in his own possession.  However, 
the Board again finds that in light of the Board's decision, 
the veteran has not been prejudiced by the Board's 
consideration of this evidence at this time.  Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (2002).  Service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2002); a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor actually occurred.  

Essentially, the veteran maintains that he has PTSD as a 
result of an assault he experienced the evening prior to his 
discharge from the military on June 11, 1972.  Specifically, 
the veteran has maintained in several statements, including 
one sent to his U.S. Senator in October 1999, that "in 1972 
on the evening of June 10, 1972 in Korea, I was attacked by 
four men, one armed with a baseball bat.  They surrounded me.  
The one with the bat said 'You know you got this commen [sic] 
and struck [me] in the head with the bat, knocking me to the 
ground.  I was then kicked and stomped til nearly 
unconscious.  This was done on the orders of my 1st sgt. and 
carefully orchestrated so that no record of it would appear 
in my personal medical records (which were set to go back to 
the U.S. the next day)."  He contends that this incident was 
very traumatic for him, and the source of his PTSD. 

A review of the veteran's claims file reveals that in June 
1998 he underwent a complete VA psychiatric examination, at 
which time an Axis I diagnosis of PTSD was rendered.  In 
addition, the psychiatrist who performed this examination 
linked this diagnosis to the veteran's sole reported stressor 
of having been beaten up by four servicemen on the evening 
prior to his discharge from the military.  Thus, the Board's 
analysis must turn to the remaining issue of whether the 
records contains credible supporting evidence that the 
veteran's claimed inservice stressor itself actually 
occurred.

Evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran was 
engaged in combat with the enemy.  Where it is determined, 
through recognized military citations or other supportive 
evidence, that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. § 
3.304(f) (as amended by 64 Fed. Reg. 32,807-32808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).  Where the veteran did not engage in combat or the 
claimed stressor is non combat-related, the record must 
contain service records which corroborate the veteran's 
testimony as to the occurrence of the claimed stressor.  Id.; 
Zarycki v. Brown, 6 Vet. App 91, 98 (1993).

The official military documentation contained in the 
veteran's claims file reveals no evidence that the veteran 
was engaged in combat with the enemy, as contemplated by VA 
regulations.  The veteran's DD Form 214, Armed Forces of the 
Unites States Report of Transfer or Discharge, does not 
reflect that he received any decorations or medals which 
indicate involvement in combat.  Furthermore, his military 
occupational specialty (MOS) was listed as "motor transport 
operator," with the most closely related civilian occupation 
indicated to be "truck driver," which is not a specialty 
which is, on its face, indicative of a combat role.  
Moreover, the veteran's service records, including the 
service personnel records contained in the veteran's 201 
File, do not otherwise contain any entries which show that he 
received any decorations or performed any specific details 
that would have placed him in combat situations and he does 
not so contend.  See Gaines v. West, 11 Vet. App. 353, 358-60 
(1998).  Accordingly, in the absence of any official evidence 
that the veteran participated in action against an enemy, the 
Board finds that he did not "engage in combat" and the 
evidentiary presumption of 38 U.S.C.A. § 1154(b) does not 
apply.  Therefore, any alleged inservice stressors must be 
verified, i.e., corroborated by credible supporting evidence.

Furthermore, the veteran's principal claimed stressor, the 
physical assault by four servicemen on the evening prior to 
his discharge, is not claimed to be a combat-related 
stressor, and would in any case generally require evidence 
which corroborates the occurrence of this claimed stressor.  
In this regard, during the pendency of the veteran's appeal, 
the Court issued a decision in which it noted that in the 
particular case of PTSD claims due to a personal assault, VA 
has established special procedures for evidentiary 
development.  Patton v. West, 12 Vet. App. 272, 277 (1999).  
These procedures, which became effective in February 1996, 
take into account the fact that since personal assault is an 
extremely sensitive issue, many incidents of personal assault 
are not officially reported, and victims of this type of in-
service trauma may find it difficult to produce evidence to 
support the occurrence of the stressor.  These procedures 
thus acknowledge the difficulty veterans face in establishing 
the occurrence of the stressor through standard evidence, and 
the need for development of alternate sources of evidence.  
See VA Adjudication Procedure Manual M21-1 (hereinafter 
Manual M21-1), Part III, paragraph 5.14c (Feb. 20, 1996) 
(substantially enlarging on the former Manual M21-1, Part 
III, paragraph 7.47c(2) (Oct. 11, 1995)).  

Alternate sources that may provide credible evidence of an 
in-service personal assault include medical or counseling 
treatment records following the incident, military or 
civilian police reports, reports from crisis intervention or 
other emergency centers, statements from confidants or 
family, copies of diaries or journals, or behavior changes 
documented or observed at the time of the incident, such as 
obsessive behavior at the time of the incident, pregnancy 
tests, increased interest in testing for sexually transmitted 
diseases, termination of primary relationships, or alcohol 
and drug abuse.  Evidence that documents any such behavioral 
changes may require interpretation by a VA neuropsychiatric 
physician to determine whether such evidence bears a 
relationship to the medical diagnoses. See M21-1, Part III, 
para. 5.14(c)(9).

Furthermore, these provisions recognize that the standard 
PTSD stressor letter may be inappropriate for this type of 
PTSD claim, and thus state that if the claimed stressful 
incident is a personal assault, a stressor development letter 
specifically tailored for personal assault cases should be 
sent to such veterans.  See M21-1, Part III, para. 
5.14(c)(6).  In this case, the Board notes that the veteran's 
claims reflects that such a letter was sent to the veteran by 
VA in April 1998, entitled "Information in Support of Claim 
for Service Connection for Post Traumatic Stress Disorder 
(PTSD) Secondary to a Personal Assault."  The veteran 
completed and returned this form in May 1998, and it has been 
associated with his claims file.  Therefore, VA has complied 
with the special procedures for evidentiary development in 
the case of claims of PTSD due to a personal assault.

In this case, VA has undertaken extensive efforts to assist 
the veteran in obtaining supporting evidence of the claimed 
inservice assault, including, among other things, attempts to 
procure records of alleged emergency treatment and efforts to 
locate and contact the veteran's sergeant in order to procure 
a statement from him, which have been unsuccessful.  In 
January 2002, following discussion at the veteran's hearing 
before the Board in October 2001, he submitted several items 
of evidence in support of his claim.  First, he submitted a 
family photograph which he states was taken two weeks 
following his return home from the military.  The Board 
observes that this photograph, along with an enlargement of 
his facial area, appears to depict the veteran with a black 
eye on the left side in keeping with testimony he presented 
in his hearing before the Board.  

In addition, the veteran submitted statements from his 
mother, two brothers, and a friend of the family, all of 
which attested to the fact that the veteran had a severe 
black eye and "bruises all over his body" immediately 
following his release from the military.  In one of these 
letters, the veteran's friend recounted the following 
history:  "In June of 1972 when [the veteran] returned from 
Korea, he stayed with my wife and I at our farm.  I asked him 
how he'd gotten a severe black eye and bruises.  He told us 
he'd been ganged up on and beaten by several men from his 
company."  

Prior to his testimony in October 2001 before the undersigned 
Veterans Law Judge, the veteran also provided testimony in 
August 2000 before an RO hearing officer.  On those 
occasions, he provided plausible explanations as to why his 
service medical records contained no references to the 
assault.  He indicated that on June 10, 1972, he was 
stationed in Korea, and was due to be shipped out to the 
United States the next day to receive a general discharge 
from the military.  He testified that the assault occurred on 
the evening of June 10, 1972, and that he was treated at the 
Camp Edwards Dispensary where he stayed overnight.  

The veteran further testified that his service medical 
records had already been packed up and/or shipped out to the 
United States ahead of him for his outprocessing the next 
day, such that any records created on the night of June 10th 
or the morning of June 11th would probably not have been 
associated with his permanent service medical records.  
Although VA sent a request for dispensary reports from Camp 
Edwards Dispensary for June 1972, a source replied that they 
had no incident reports for the veteran and that any injury 
or medical reports would be part of the veteran's active duty 
service medical records.  The Board finds that, given the 
timing of the reported assault and treatment therefore, which 
would have been provided literally hours prior to the 
veteran's transport to the United States for discharge 
processing, his explanation regarding the absence of any 
official documentation in his service medical records of 
medical treatment following his assault is credible and 
plausible.

Therefore, the Board finds that the veteran's credible 
testimony regarding an assault, the multiple lay statements 
from the veteran's family and friends attesting to the 
veteran's physical condition following discharge, and the lay 
statement from the veteran's friend attesting to the 
veteran's report to him immediately after discharge that he 
had been "ganged up on" and beaten by several servicemen 
from his company, combined with the contemporaneous evidence 
of record, particularly the photograph of the veteran shortly 
after his discharge, in combination provide "credible 
supporting evidence" that his claimed inservice stressor 
actually occurred.  Parenthetically, the Board observes that 
a good deal of this evidence was not of record until after 
the RO had completed its evaluation of the claim.  In any 
event, inasmuch as the veteran's claimed stressor has also 
been medically linked on VA examination to a diagnosis of 
PTSD, the Board concludes that service connection for PTSD is 
warranted in this case.  


ORDER

Service connection for post-traumatic stress disorder is 
granted.



	                        
____________________________________________
	CHARLES E. HOGEBOOM 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

